           Case 6:21-cv-00057-ADA Document 577 Filed 03/11/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


VLSI TECHNOLOGY LLC,

                        Plaintiff,
                                                        Civil Action No. 6:21-cv-00057-ADA

          v.                                            JURY TRIAL DEMAND


INTEL CORPORATION,

                        Defendant.


                                             ORDER

          This Court, after considering Intel Corporation’s Response to Plaintiff VLSI Technology

LLC’s Opposed Motion in Limine to Preclude Evidence or Argument regard WARF v. Apple

Decision (“Motion in Limine”) (Doc. 539), is of the opinion that Plaintiff’s Motion should be

denied.

          IT IS ORDERED that Plaintiff’s Motion in Limine (Doc. 539) is DENIED.

          SIGNED THIS 11th day of March              , 2021.



                                              __________________________________________
                                              HONORABLE ALAN D. ALBRIGHT
                                              UNITED STATES DISTRICT COURT JUDGE
